Citation Nr: 9925266	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  94-42 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
July 1970.  This appeal arises from an October 1992 rating 
decision of the Pittsburgh, Pennsylvania, regional office 
(RO) which determined that the veteran had failed to submit 
new and material evidence to reopen the claim of service 
connection for a heart condition.  The matter was reopened by 
the Board of Veterans' Appeals (Board) in September 1997 and 
Remanded to the RO for the purpose of affording due process 
and to obtain additional medical evidence.  The matter has 
been returned to the Board for appellate review.


REMAND

"A remand by [the] Court or the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Further development is 
required to comply with the previous remand instructions.

The VA cardiology examination report of October 1997 is 
inadequately responsive to the questions in the Board's 
September 1997 Remand.  The Remand asked for a diagnosis of 
the veteran's current heart condition and, if a diagnosis of 
mitral valve prolapse was rendered, the medical probability 
that said condition was causally related to her inservice 
complaints of chest pain.  The date of onset of any other 
cardiac condition was also to be discussed.  While the 
veteran was found to currently suffer from a prolapsed mitral 
valve and ischemic heart disease, the examiner went on to 
state that the veteran's current chest pain was nonspecific 
and associated to the prolapsed mitral valve but not caused 
by it.  The examiner failed to clearly address whether the 
chest pains experienced by the veteran in service were 
related to her currently diagnosed mitral valve prolapse.  
Further, there was no finding as to whether the veteran's 
ischemic heart disease was related to her military service.  
The answer to these questions is needed to complete the prior 
remand instruction.

Furthermore, as referenced in the Board's September 1997 
decision, a VA physician indicated in May 1994 that the 
veteran's prolapsed mitral valve was a "congenital 
abnormality" that was "missed" during her enlistment 
physical examination.  The Board finds that the determination 
that the veteran's mitral valve prolapse preexisted her 
military service was not supported by an evidentiary basis 
sufficient to rebut the presumption of soundness.  "A bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness [under 38 U.S.C. § 1111 
and 38 C.F.R. § 3.304(b)]."  Miller v. West, 
11 Vet. App. 345 (1998).  Moreover, with respect to the 
question of whether the veteran's preexisting heart condition 
underwent an increase in severity during her military 
service, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted with symptoms, is 
worsened.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  Here, the Board cannot determine whether the chest 
pains first noted during service should be considered to be 
"aggravation in service" of the underlying condition, as 
contemplated by Jensen, or whether it constituted "increase 
in disability ... due to the natural progression of the 
[injury]," as contemplated by 38 U.S.C.A. § 1153 (West 1991) 
and 38 C.F.R. § 3.306 (1998).  Accordingly, the Board finds 
that an additional medical opinion is required to properly 
address this point.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (in rendering its final decision, the Board must 
consider independent medical evidence in support of recorded 
findings, rather than provide its own medical judgment in the 
guise of a Board opinion).

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998).  The duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support her claim includes the 
procurement of medical records to which the veteran has made 
reference.  Littke v. Derwinski 1 Vet. App. 90 (1990).  As 
this matter is being returned for another cardiology 
examination, the RO should obtain the veteran's current 
medical records pertaining to the treatment of her heart 
condition.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for her heart condition since 
October 1998.  All records not already 
included in the claims folder should be 
obtained, to include those from the Erie 
VA Medical Center.  Once obtained, all 
records must be associated with the 
claims folder.

2.  When the above has been accomplished, 
the veteran should be afforded a VA 
cardiology examination.  Such tests as 
the examiner deems necessary should be 
performed.  The entire claims folder and 
a copy of this remand must be made 
available to the examiner for review 
prior to the examination.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  The examiner should 
also attempt to reconcile his or her 
conclusions with any other opinion of 
record.

The examiner is asked to render opinions 
as to the following issues:   (Note, the 
standard of proof needed by VA laws and 
regulations is underlined, and the 
examiner should answer the questions as 
phrased.)

a.  The examiner should be asked to 
identify the correct diagnosis(es) 
of all current cardiac conditions.  
For each diagnosis, the examiner 
should state whether it is at least 
as likely as not that the condition 
had its onset in active duty.

For each current cardiac condition 
believed to have preexisted the 
veteran's active duty, the examiner 
should state whether it is 
indisputable that condition had its 
onset prior to her active duty.  

b.  For each cardiac condition which 
indisputably preexisted her active 
duty, is it at least as likely as 
not that each such condition 
underwent an increase in severity 
during her military service?

c.  If any cardiac condition 
underwent an increase in severity 
during active duty, is it 
indisputable that any increase 
during the period of active duty was 
due to the natural progress of the 
condition?

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, she and her 
representative should be issued a SSOC.  
The SSOC should contain a summary of the 
pertinent facts and a summary and 
discussion of the laws and regulations 
applicable to the veteran's claim, 
including 38 C.F.R. §§ 3.303, 3.304(b), 
and 3.306 (1998).  The veteran and her 
representative should be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional medical information 
and afford due process.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


